DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant's amendments and arguments filed on 8/30/2021 have been fully considered but they are not persuasive.
The Applicant argues that Okuyama fails to teach or suggest “a communication device configured to receive a first information from the lens apparatus, the first information being an information on a position of the optical member; and a processor configured to select, as a preset information pertaining a position of the optical member, one of the first information and a second information based on a setting, the second information being an information on the amount of operation; and generate a command for the operation of driving the optical member based on the preset information.”  Specifically, the Applicant asserts that the current position of focus lens indicated by icon 2411 of Okuyama cannot be properly compared to the presently recited second information being an information on the amount of operation, and the presently claimed first information and second information cannot be properly compared to the “preset 1st range and 2nd range” of Okuyama (Applicant’s remarks, pages 6-8). 
In response, the Examiner understands the Applicant’s arguments but respectfully disagrees for the reason set forth below. 
in paragraphs [0159] and [0160].  Secondly, the limitation of “the second information being an information on the amount of operation” reads on the amount of operation corresponding to the rotation of the operation member (e.g., focus ring) in which the amount of operation in direction toward the second range is selected in case of focus setting switched from the first range (FULL) to the second range (LIMIT 1) shown in Fig. 15.  That is, the second information indicating rotation amount and direction of the focus ring is selected as preset information for only driving toward the second range but not away from the second range based on a setting of LIMIT 1.  It should be noted that the preset information pertaining a position of the focus lens is inherent in Okuyama since a current position of the focus lens is always an initial parameter for starting movement of the lens in all settings (see paragraphs [0170]-[0173]).  A command for the operation of the focus lens is only generated to drive the focus lens when the amount of operation toward the second range is operated in the setting of LIMIT 1 disclosed in paragraphs [0170]-[0172].  The Examiner also notes that the newly amended limitations of claims 1, 12 and 13 necessitate a new interpretation of the current limitations of “a first information” and “a second information” that respectively read on the position of focus lens and the amount of operation of the focus ring in a direction toward the second range in Okuyama as discussed above.  As such, the currently amended independent claims 1, 12 and 13 are anticipated by Okuyama, and therefore the rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama et al. (US 2017/0099428, hereinafter “Okuyama”).

Regarding claim 1, Okuyama teaches an operation apparatus (Figs. 2, 11 or 21) configured to perform an operation of driving an optical member (focus lens 1212) in a lens apparatus, the operation apparatus comprising: 
an operation member (1315 and/or a focus ring 1202) for the operation (par. [0058], [0078]); 
a detector configured to detect an amount of operation of the operation member (par. [0078], [0115]); 
a communication device (lens/camera body interface at 2321) configured to receive a first information (current position of focus lens indicated by icon 2411) from the lens apparatus, the first information being an information on position of the optical member (Fig. 13, par. [0159]-[0160]); and 
a processor configured to: select, as a preset information pertaining to a position of the optical member, one of the first information and a second information based on a setting (e.g., the second information corresponding to operation of the focus ring in direction toward the second range in Fig.15 is selected based on LIMIT 1 setting that corresponds to the second range), the second information being an information on the amount of operation; and generate a command for the operation of driving the optical member based on the preset information (see Fig. 15; par. [0170]-[0173].  Note section 2 above for more detailed discussion of the claim limitations with respect to the disclosure of Okuyama).  

Regarding claim 7, Okuyama further teaches that a setting configured to set one of the first information and the second information based on which the processor is to generate command (Figs. 11, 12 & 15; par. [0152], [0170]-[0173] in which the processor is to generate command for driving the focus lens toward the second range when the second information is selected as discussed above). 

Regarding claim 9, it is also seen in Okuyama that the preset information pertains to a preset function for reproducing the position of the optical member (see par. [0170]-[0173] in which a preset function is represented by the preset FULL or LIMIT 1 for driving the focus lens to reproduce the position of the focus lens as it moves and indicated by icon 2411 or 2412 in Fig. 13).  

Regarding claim 10, as taught by Okuyama in paragraphs [0170]-[0173], the preset information pertains a limiting function of limiting a movement range (the second range in Fig. 15) of the optical member. 



Regarding claim 13, Okuyama teaches an image pickup apparatus (Figs. 2, 11, 21) comprising: an optical apparatus (1200 in Fig. 2, 2200 in Fig. 11 or 3200 in Fig. 21); and 
an image pickup element (image sensor 2308) configured to receive an image formed by the optical apparatus, wherein the optical apparatus comprises: a lens apparatus (1200, 2200 or 3200) including an optical member (2212), an operation apparatus configured to perform an operation of driving the optical member; and 
wherein the operation apparatus comprises: an operation member for the operation; a detector configured to detect an amount of operation of the operation member; a communication device configured to receive a first information from the lens apparatus, the first information being an information on a state of the optical member; and a processor configured to: select, as a preset information pertaining a position of the optical member, one of the first information and a second information based on a setting, the second information being an information on the amount of operation; and generate a command for the operation of driving the optical member based on the preset information (see claim 1 above for discussion for the same or similar limitations).
	
 Regarding claim 12, all limitations of this claim are also met by the analysis of claim 13. 

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record fails to teach or suggest the limitations of “the processor is configured to select the first information in a case where a difference between the first information and the second information is greater than a threshold.”
Regarding claim 3, the prior art of record also fails to teach or suggest the limitations of “the processor is configured to select the second information in a case where the second information is an information for driving the optical member to an end of a movable range of the optical member.”
Regarding claims 4 and 5, the claims are allowed for similar reasons stated in claims 2 and 3, respectively.
Regarding claim 6, this claim is dependent from claim 4. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

NHAN T. TRAN
Primary Examiner
Art Unit 2697



/NHAN T TRAN/Primary Examiner, Art Unit 2697